Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The examiner of the instant application has changed here at the Patent and Trademark office.  Please direct future inquiries concerning this application to Brad Duffy whose telephone number is (571) 272-9935.

2.	The election filed August 12, 2022, is acknowledged and has been entered.   Applicant has elected Group I, claims 1-3, 10-11, 13-14, 19, 21 and 26 and the species of:
i) a CAR with a GD2-specific antigen binding domain and a CD28/CD3z endodomain;

(il) a membrane tethering component with the general structure V5_tag-CD22(2Ilg)-CD19tm-RL-FRB

(ili) a Signal-dampening domain with the general structure FKBP12-L-CD148endo.  It is noted that the elected species of FRB and FKBP12 dimerize in the presence of rapamycin and that CD148 endo has phosphatase activity.  Therefore, claims 10-11 and 19 do not encompass the elected species.

3.	Claims 1-3, 10-11, 13-14, 19, 21-24, 26, 28-32 and 35 pending in the application 

4.	Claims 10-11, 19, 22-24, 28-32 and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or non-elected species of invention, there being no allowable generic or linking claim.

5.	Claims 1-3, 13-14, 21 and 26 are under examination.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.






7.	Claims 1-3, 21 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pule et al (WO 2015/075470 A1, IDS).
Pule et al teach a cell which co-expresses a first chimeric antigen receptor (CAR) and second CAR at the cell surface, each CAR comprising: (i) an antigen-binding domain; (ii) a spacer (iii) a trans-membrane domain; and (iv) an endodomain wherein the antigen binding domains of the first and second CARs bind to different antigens, and wherein one of the first or second CARs is an activating CAR comprising an activating endodomain and the other CAR is an inhibitory CAR comprising a ligation-off inhibitory endodomain (see abstract).  Pule et al teach both have a trans-membrane domain which meets the limitation of claim 1 (ii) and the second CAR has a first dimerization domain and a second dimerization domain that binds the first dimerization domain linked to a signal dampening domain of CD148 endo (see figure 21C and page 13). Pule et al teach that the antigen binding domain can target GD2 and the CAR can comprise a CD28/CD3z endodomain (see Example 16, Figure 8 and Table 5). Pule et al teach a pharmaceutical composition comprising a plurality of such cells (see page 62). 
Therefore, the products of Pule et al are deemed to anticipate the claimed products absent a showing otherwise.   

Claim Rejections - 35 USC § 103

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



9.	Claims 1-3, 13-14, 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Pule et al (WO 2015/075470 A1, IDS) and Wu et al (WO 2014/127261 A1, IDS).
Pule et al teach a cell which co-expresses a first chimeric antigen receptor (CAR) and second CAR at the cell surface, each CAR comprising: (i) an antigen-binding domain; (ii) a spacer (iii) a trans-membrane domain; and (iv) an endodomain wherein the antigen binding domains of the first and second CARs bind to different antigens, and wherein one of the first or second CARs is an activating CAR comprising an activating endodomain and the other CAR is an inhibitory CAR comprising a ligation-off inhibitory endodomain (see abstract).  Pule et al teach both have a trans-membrane domain which meets the limitation of claim 1 (ii) and the second CAR has a first dimerization domain and a second dimerization domain that binds the first dimerization domain linked to a signal dampening domain of CD148 endo that is a phosphatase that inhibits the intracellular signaling domain of the first CAR by dephosphorylating the ITAM (see figure 21C and pages 13 and 69). Pule et al teach that the antigen binding domain can target GD2 and the CAR can comprise a CD28/CD3z endodomain (see Example 16, Figure 8 and Table 5). Pule et al teach a pharmaceutical composition comprising a plurality of such cells (see page 62). 
Pule et al teach if the ligated CAR has an ITAM and the non-ligated CAR has 'ligation off" type inhibitory endodomain such as that of CD148, the amount of non-ligated CAR is sufficient to inhibit activation and the gate is off (see page 69).
Wu et al teach that conditionally active CARs can be produced using rapamycin conditional dimers wherein one chain comprises FKBP12 and the other chain comprises FRB which gives the benefit of allowing the CAR to be pharmacologically controlled (see pages 1, 22, 24 and 32)
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the second CAR so that one chain comprises FKBP12 and no CD148endo and the other chain comprises FRB-CD148endo because this would give the benefit of allowing the CD148endo activity to be further controlled by rapamycin.  Notably, Pule et al teach that when the non-ligated CAR has 'ligation off" type inhibitory endodomain such as that of CD148, the amount of non-ligated CAR is sufficient to inhibit activation and the gate is off, so it would be beneficial to make the CD148endo activity to be further controlled by rapamycin which would turn the gate on.  Furthermore, as FKBP12 and FRB dimerization was known to controlled by rapamycin and was taught in the art as domains that could be used, there was a reasonable expectation of success in making such constructs. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references.


Conclusion
10.	No claims are allowed.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner can normally be reached on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,					
Brad Duffy					
571-272-9935


/Brad Duffy/
Primary Examiner, Art Unit 1643
December 15, 2022